Judge Martin, John C.
dissenting.
I respectfully dissent. Actual malice is not generally susceptible of direct proof; in cases such as this one involving alleged defamation, actual malice may be proven by evidence of ill-will or personal hostility on the part of the declarant. You v. Roe, 97 N.C. App 1, 387 S.E.2d 188 (1990). When considered in the light most favorable to plaintiff, Dr. Lyerly’s statements that if she “did not get rid of Ralph Lee, nobody would” and “Ralph Lee was too redneck to represent the NCVMA” are sufficient evidence of ill-will and personal hostility to create a genuine issue of material fact as to whether- her statement *255accusing plaintiff of “stealing monies from the Association” was made with actual malice so as to overcome the defense of qualified privilege. Therefore, I believe summary judgment was inappropriate and I vote to reverse and remand this case for trial.